776 N.W.2d 911 (2010)
Trade Jenkins COUTURE, Personal Representative of the Estate of Thomas Raymond Couture, Plaintiff/Appellee,
v.
FARM BUREAU GENERAL INSURANCE COMPANY, Defendant/Cross-Plaintiff/Appellant, and
Rodney Lee Daniels and Tanya Lynn Daniels, Defendants/Cross-Defendants/Appellees.
Docket No. 139676. COA No. 283404.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the application for leave to appeal the August 6, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the declaratory judgment entered by the Arenac Circuit Court.